Citation Nr: 0916779	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes with multilevel degenerative disc disease; L3-4, L4-5 
moderate central canalicular stenosis; L5-S1 moderate left-
sided foraminal stenosis secondary to degenerative changes 
with multilevel degenerative disc disease (hereinafter "low 
back disorder").  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associated Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
November 1962 to May 1963 and on active duty from April 1965 
to December 1977.  

The Veteran also had service from December 15, 1977 to March 
1, 1983.  However, in a December 1986 RO administrative 
decision, the RO found such service to be under dishonorable 
conditions.  Therefore, the RO concluded that the Veteran was 
barred from receiving benefits based on that period of active 
duty.  38 U.S.C.A. §§ 101(2), 5303(a) (West 2002); 38 C.F.R. 
§§ 3.312(c), 3.360(b) (2008). 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Fargo, North Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that the rating decision on appeal also 
denied service connection for tinnitus.  The Veteran 
submitted a Notice of Disagreement with respect to this 
issue, a Statement of the Case (SOC) was promulgated in 
October 2004, and the issue was then perfected by a February 
2005 VA Form 9.  However, in a June 2005 rating decision, the 
RO granted service connection for tinnitus, assigning a 10 
percent disability evaluation.  As this determination 
constitutes a full grant of the benefits sought as to that 
claim, it is no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The record shows that the Veteran participated in an informal 
hearing conference before a Decision Review Officer (DRO) at 
the RO in February 2005.  The informal hearing conference 
report has been associated with the claims folder.

In November 2007, the Board remanded the Veteran's claims for 
additional development and appropriate notice.  As a 
preliminary matter, the Board finds that the remand 
directives have been substantially completed, and, thus, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

Nevertheless, for the reasons addressed in the REMAND portion 
of the decision below, the Board finds that a new remand is 
required for additional development.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.  


REMAND

After a thorough review of the Veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the Veteran's 
claims on appeal.    

The Board observes that the Veteran's service treatment 
records appear to be incomplete.  The claims folder contains 
records from the Veteran's dishonorable period of service, 
personnel records, and the separation and induction 
examination reports from the Veteran's period of ACDUTRA.  
However, there are only dental treatment records from the 
Veteran's period of honorable service and the records from 
the Veteran's period of ACDUTRA appear to be incomplete.  
Upon review of the record, it is not clear whether the 
Veteran's complete service treatment records were requested.  
In an August 1986 Request for Information, the RO requested 
verification of service to include a copy of the physical 
examination at induction and the copy of the physical 
examination upon discharge; however, the complete service 
treatment records were not requested.  The record does not 
indicate that the RO made any further attempts to obtain the 
Veteran's service treatment records.  The Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where the appellant's service 
treatment records are unavailable, through no fault of the 
appellant, there is a "heightened duty" to assist the 
appellant in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In light of the 
above, the Board finds that an additional attempt should be 
made to locate the Veteran's complete service treatment 
records. 

While the Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, it 
finds that such action is necessary to ensure that the 
Veteran is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Updated VA treatment records from 
October 2008 through the present should be 
obtained and associated with the claims 
folder.  

2.  The RO/AMC should contact the National 
Personnel Records Center (NPRC) and/or any 
other appropriate agency and request 
copies of the Veteran's complete service 
treatment records, specifically from his 
period of ACDUTRA from November 1962 to 
May 1963 and his period of honorable 
service from April 1965 to December 1977.  
If attempts to obtain these records are 
unsuccessful, this should be documented in 
the claims folder and the Veteran notified 
accordingly.  

3.  Thereafter, the RO should readjudicate 
the claims on appeal.  If the benefits 
sought on appeal are denied, the Veteran 
and his representative should be provided 
a supplemental statement of the case and 
provided the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

